PER CURIAM
Husband appeals the spousal and child support provisions in the parties’ dissolution judgment. We review de novo. ORS 19.125(3).
The spousal support award was based in part on the trial court’s determination of the value of, and wife’s contribution to, husband’s professional degrees. We conclude that the award is equitable, considering the length of the marriage, wife’s serious and ongoing health problems, her limited earning potential and other relevant facts. ORS 107.105(1)(d). For that reason, in reviewing the award, we need not address the trial court’s rationale.
The child support provision of the judgment is just and proper. ORS 107.105(1)(c).
Affirmed. Costs to wife.